Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 18-54 were canceled. 
Claims 1-2, 4-17 and 55-65 are pending and under consideration.

Withdrawn Rejections
Objections of Claim(s) 1-2, 4, 13, 14-16, 59 and 64 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection.  

Rejection of Claims 1-16, 55-59 and 61-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim 1 is objected to because of the following informalities: there must be conjunction “and” before the last wherein-clause in line 15. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17 and 55-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject having a LIV-1-associated cancer, does not reasonably provide enablement for a method of treating a subject at risk of having a LIV-1-associated cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP § 2164.01 states:
                
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Instant claims are directed to a method of treating a subject having or at risk of having a LIV-1-associated cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen-binding fragment thereof that specifically binds human LIV-1, wherein the dose administered is less than or equal to about 250 mg of the antibody or antigen-binding fragment thereof per treatment cycle, and wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1 and comprises the CDRs from an HCVR set forth as SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO: 2 and comprises the CDRs from an LCVR set forth as SEQ ID NO: 2; and wherein if the dose administered is greater than or equal to about 200 mg of the antibody or antigen-binding fragment thereof per treatment cycle, the method further comprises administering granulocyte colony stimulating factor (GCSF) to the subject; wherein, if administered, the GCSF is administered prophylactically.
There are effective antibody treatments for a subject having a LIV-1-associated cancer using anti-LIV-1 antibody known in the art, but prophylactic antibody administration for a subject at risk of having a LIV-1-associated cancer has not been described in the art.  For example, WO2012/078688 (IDS) describes a method of treating a patient having cancer by administering to the patient an effective regime of humanized antibody hLIV22 ADCs (paragraph 183).
The instant specification disclosed phase 1 study of the antibody-drug conjugate SGN-LIV1A in patients with heavily pretreated triple-negative metastatic breast cancer (example 1, page 43; example 2, page 44). These studies were carried out with patients who already had LIV-1-associated cancer, not with human subjects at risk of having a LIV-1-associated cancer. Therefore, the instant specification did not disclose any working example for a method of treating a subject at risk of having a LIV-1-associated cancer. As such, the specification, which lacks any specific non-general guidance, direction, and exemplification that is reasonably commensurate in scope with instant claims reciting “treating subject at risk of having a LIV-1-associated cancer”, would not reasonably enable the artisan to treat a subject at risk of having a LIV-1-associated cancer without undue and/or unreasonable experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10-14, 17, and 55-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/078688 (hereinafter WO688; IDS).
Regarding claims 1, 2, 6, 11-14, 17, and 56-60, WO688 teaches ‘The invention further provides a method of treating a patient having cancer, comprising administering to the patient an effective regime of any of the above defined humanized antibodies. The cancer can be for example a breast cancer’ [006].  WO688 teaches ‘We observed that various hLIV22 ADCs (conjugated with vcMMAE) were highly effective in killing MCF-7 cells’ [0183].  hLIV22 is same antibody as SGN-LIV1A of instant application (paragraph 0097 of instant specification).  WO688 teaches ‘In some methods, the patient is administered a dose of at least 1.5 mg/kg, at least 2 mg/kg or at least 3 mg/kg, administered once every three weeks or greater’ [0130].  Since patients with body weight less than 100 kg will be administered with less than 200 mg of anti-LIV-1 antibody, WO688 teaches the dose administered is less than 200 mg.  2 mg/kg can be interpreted as about 2.5 mg/kg.  WO688 teaches anti-LIV-1 mutant humanized antibody VH sequence SEQ ID NO: 53 which is same sequence as SEQ ID NO: 1 of instant application (see below for Result 1 of 1.rag).  WO688 teaches anti-LIV-1 mutant humanized antibody VL sequence SEQ ID NO: 60 which is same sequence as SEQ ID NO: 2 of instant application (see below for Result 1 of 2.rag).  Instant claim 1 encompasses two species of method of treating: (i) first species is a method of treating a subject comprising administering anti-LIV-1 antibody SGN-LIV1A, wherein the dose is less than 200 mg, and (ii) second species is a method of treating a subject comprising administering anti-LIV-1 antibody SGN-LIV1A and GCSF, wherein the dose is between 200 mg and 250 mg.  Since WO688 teaches the first species of claim 1, WO688 anticipates claim 1. 

Result 1 of 1.rag

    PNG
    media_image1.png
    304
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    188
    583
    media_image3.png
    Greyscale


Result 1 of 2.rag

    PNG
    media_image4.png
    306
    566
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    526
    594
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    181
    586
    media_image6.png
    Greyscale


Regarding claim 7, WO688 teaches a method of treating a patient having triple negative breast cancer, comprising administering to the patient an effective regime of an antibody that specifically binds to LIV-1 [0013]. 
Regarding claim 8, WO688 teaches ‘Examples of cancers associated with LIV-1 expression and amenable to treatment include breast cancer. The treatment can be applied to patients having primary or metastatic tumors of these kinds’ [0128].
Regarding claim 10, WO688 teaches ‘The LIV-1 protein has also been implicated in certain cancerous conditions, e.g. breast cancer and prostate cancer. The detection of LIV-1 is associated with estrogen receptor-positive breast cancer’ [003].
Regarding claim 55, WO688 teaches ‘A method of treating a patient having or at risk of cancer, comprising administering to the patient an effective regime of a humanized antibody of any of claims 1-15’ [claim 17].

Response to Arguments
In the response filed on 12 July 2022, Applicant argued, “Applicant respectfully disagrees with this rejection. However, without acquiescing and in an effort to expedite prosecution, claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected as being anticipated by WO688, claim 1 as amended is also not anticipated by W0688. Claims 2, 6-8, 10-14, 17, and 55-60 depend directly or indirectly from claim 1 and are similarly novel. Withdrawal of the rejection under 35 U.S.C. 102(a)(1) is respectfully requested” (page 9).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg which is anticipated by WO688.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still anticipated by WO688. 
              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6-8, 10-17, and 55-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/078688 (hereinafter WO688; IDS) and SUSSMAN et al. (Molecular Cancer Therapeutics, 2014, 13(12):2991-3000; IDS).
Sussman et al was published in 2014 which is more than one year before EFD of instant application (01 December 2017), and therefore is available as 102(a)(1) art.
Regarding Claim(s) 1, 2, 6-8, 10-14, 17, and 55-60, teachings of WO688 were discussed above in 102 section.
However, WO688 does not teach that the ratio of vcMMAE to antibody is about 4.
Regarding claims 15-16, Sussman et al teaches ‘In this article, we describe a novel antibody–drug conjugate (ADC; SGN–LIV1A), targeting the zinc transporter LIV-1 (SLC39A6) for the treatment of metastatic breast cancer’ [abstract].  Sussman et al teaches ‘The humanized LIV-1 antibody (hLIV-22) was conjugated to the antitubulin drug, vcMMAE, on reduced cysteines usually involved in interchain disulfide bonds with a mean stoichiometry of four drugs/antibody’ [page 2996, left column, second paragraph]. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO688 and Sussman et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use ratio of four vcMMAE per antibody because Sussman et al teaches that the antibody drug conjugate with ratio of 4 is potent inhibitor of cell proliferation of MCF-7 breast carcinoma cells (page 2996, left column, second paragraph).  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected as being obvious in view of WO688 and Sussman, claim 1 as amended is also non-obvious” (page 9).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still obvious in view of WO688 and Sussman. 




Claim(s) 1, 2, 6-14, 17 and 55-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/078688 (hereinafter WO688; IDS) and FORENO-TORRES et al. (Cancer Research (2017) 77(Suppl.4):1-4; IDS).
FORENO-TORRES et al was published on 15 February 2017, which is before EFD of instant application (01 December 2017), and therefore is available as 102(a)(1) art. 
Regarding Claim(s) 1, 2, 6-8, 10-14, 17, and 55-60, teachings of WO688 were discussed above in 102 section.
However, WO688 does not teach the triple negative metastatic breast cancer.
Regarding claim 9, FORENO-TORRES et al teaches ‘This is an ongoing, phase 1 dose-escalation study evaluating safety, tolerability, pharmacokinetics, and antitumor activity of SGN-LIV1A (q3 wks IV) in women with LIV-1-positive, unresectable, locally advanced or metastatic breast cancer (LA/MBC) (NCT01969643). Patients (pts) with measurable disease and ≥2 prior cytotoxic regimens for LA/MBC were eligible. Pts with ≥Grade 2 neuropathy were excluded. Response was assessed per RECIST v1.1; pts with stable disease (SD) or better could continue treatment until disease progression or intolerable toxicity. At completion of dose escalation in hormone receptor-positive/HER2-negative (HR+/HER2–) and triple-negative (TN) pts, expansion cohorts were opened to further evaluate safety and antitumor activity of monotherapy in TN pts and combination therapy with trastuzumab (Tz) in HER2-positive (HER2+) pts. Pre- and post-treatment tumor biopsies were done to evaluate LIV-1 expression and other correlative endpoints’ [methods].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of WO688 and FORENO-TORRES et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use method of treating a subject having LIV-1-associated cancer taught by WO688 to patient with triple negative metastatic breast cancer because FORENO-TORRES et al teaches phase 1 dose-escalation study of same anti-LIV-1 antibody SGN-LIV1A with patient with triple negative metastatic breast cancer.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected as being obvious in view of WO688 and Foreno-Torres, claim 1 as amended is also non-obvious” (page 10).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still obvious in view of WO688 and Foreno-Torres. 




Claim(s) 1-2, 4-8, 10-14, 17 and 55-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/078688 (hereinafter WO688; IDS), FORENO-TORRES et al. (Cancer Research (2017) 77(Suppl.4):1-4; IDS) and MEHTA et al (The Journal of Immunology (2015) 195(4):1341-1349; IDS). 
Regarding Claim(s) 1, 2, 6-8, 10-14, 17, and 55-60, teachings of WO688 were discussed above in 102 section.
Regarding claims 61-65, WO688 teaches claim limitations of these claims as it teaches for claims 56-60 as discussed above in 102 section.
However, WO688 does not teach that GCSF is administered prophylactically.
Regarding claims 4-5, Foreno-Torres et al teaches ‘maximum tolerated dose was not exceeded at 2.8 mg/kg’ (see Results section).  Therefore, patients with body weight between 71.4 kg and 89.2 kg would have been treated with 200 mg to 250 mg of anti-LIV-1 antibody SGN-LIV1A.  Foreno-Torres et al teaches ‘Treatment-emergent adverse events (AEs) reported in ≥30% of pts were: fatigue (64%), nausea (54%), alopecia (46%), decreased appetite (41%), constipation (39%), neutropenia (33%), and vomiting (31%). Peripheral neuropathy was reported in 9 pts (23%). Most AEs were Grade 1/2, except neutropenia (all ≥Grade 3)’ (Results).  Mehta et al teaches ‘In 1994, the American Society of Clinical Oncology (ASCO) recommended primary prophylaxis with G-CSF or GM-CSF for the expected incidence of neutropenia greater than 40%. The purpose of the guidelines was to reduce the incidence and length of neutropenia and, thus, the time of hospitalization, which would reduce costs significantly. Three prospective, randomized, placebo-controlled trials formed the basis of the recommendations. The first phase 3 trial tested the applicability of G-CSF as an adjunct to chemotherapy in patients treated for small cell lung cancer with cyclophosphamide, doxorubicin, and etoposide. A major outcome of the study was the significant reduction by at least one episode of febrile neutropenia in 77% of those treated with G-CSF versus 40% in the placebo group’ [page 1344, right column, last paragraph].  Mehta et al teaches ‘A similar study performed in Europe in patients with small cell lung cancer also found that prophylactic G-CSF treatment reduced the incidence of febrile neutropenia (53% in placebo group versus 26% in G-CSF group)’ [page 1345, left column, first paragraph]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of WO688, FORENO-TORRES et al and MEHTA et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would administer GCSF in addition to anti-LIV-1 antibody SGN-LIV1A because it would be obvious to one of ordinary skill in the art that administering high dose of SGN-LIV1A would cause neutropenia because Foreno-Torres et al teaches administering SGN-LIV1A causes neutropenia in some patients and because Mehta et al teaches prophylactic treatment with GCSF to reduce incidence of neutropenia.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “Applicant respectfully disagrees with these rejections. However, without acquiescing and in an effort to expedite prosecution, claim 1 has been amended to incorporate the limitation of claim 3. As an initial matter, the claims as amended recite methods of treating cancer using anti-LIV-1 while establishing a threshold of the anti-LIV-1 dose above which G-CSF is to be administered prophylactically. WO688, FORENO-TORRES et al. and MEHTA et al., whether alone or taken in combination do not provide any teaching, suggestion or motivation for a skilled person to derive the methods as recited in the amended claims. 
Specifically, while FORENO-TORRES et al teaches that anti-LIV-1 treatment- emergent adverse events include up to 33% of "neutropenia (33%)", MEHTA et al only describes ASCO's recommendation of primary prophylaxis with G-CSF or GM-CSF for the expected incidence of neutropenia greater than 40% (emphasis added). In other words, MEHTA et al only describes a recommended use of G-CSF when the expected incidence of neutropenia is over 40%, an incidence that is well above that described for anti-LIV-1 treatment in FORENO-TORRES et al (33%). A skilled person having read W0688, FORENO-TORRES et al and MEHTA et al will not have received any teaching, suggestion or motivation for administering G-CSF to a subject receiving anti-LIV1 treatment. Therefore, there is no teaching, suggestion or motivation for a skilled person to combine any alleged teachings of anti-LIV-1 treatment in WO688 with the alleged description of neutropenia in FORENO-TORRES et al and the alleged recommendation to use G-CSF in MEHTA et al to derive the method recited in amended claim 1. 
In addition, as described in MEHTA et al, the basis of ASCO's guidelines for using G-CSF for ameliorating neutropenia is based on clinical trials where small cell lung cancer was treated with chemotherapeutics such as cyclophosphamide, doxorubicin, etoposide or where lymphoma was treated with chemotherapeutics such as vincristine, doxorubicin, prednisolone,4871012  Application No.: 16/768,020Docket No.: 76168-20014.00etoposide, cyclophosphamide, or bleomycin. Applicant respectfully submits that these chemotherapeutics are different classes of molecules compared to the anti-LIV-1 antibody in the pending claims, and warrant different considerations for any associated adverse events (such as neutropenia) as well as the corresponding use of prophylaxis. Furthermore, FORENO-TORRES et al and MEHTA et al, whether alone or in combination, do not provide any teaching, suggestion or motivation regarding any dose of a therapeutic (such as the chemotherapeutic in MEHTA et al) above which G-CSF should be administered, let alone any teaching, suggestion or motivation regarding a specific dose of anti-LIV-1 above which G-CSF should be administered as prophylaxis. 
Taken together, even when W0688 allegedly describes anti-LIV1 treatment and when FORENO-TORRES et al allegedly discloses neutropenia associated with anti-LIV1 treatment -- MEHTA et al. at most describes a recommendation of G-CSF as prophylaxis only when high incidence of neutropenia arises from a completely different class of treatment - chemotherapeutics, and without any teaching, suggestion or motivation regarding a threshold above which G-CSF should be administered as a prophylaxis. A skilled person having read W0688, Foreno-Torres et al and Mehta et al will not have received any teaching, suggestion or motivation to derive a method for administering G-CSF prophylactically to a subject receiving anti-LIV1 treatment, let alone a threshold of anti-LIV1 dosage above which G-CSF should be administered. As a result, there is no teaching, suggestion or motivation for a skilled person to combine any alleged teachings of anti-LIV-1 treatment in W0688 with the alleged description of neutropenia in FORENO-TORRES et al. and the alleged recommendation to use G-CSF in MEHTA et al. to derive the method recited in amended claim 1. Therefore, claim 1 as amended is non-obvious. Claims 2-8, 10-14, 17 and 55-65 depend directly or indirectly from claim 1 and are similarly non-obvious. Withdrawal of the rejection is respectfully requested” (page 11-12). 12
	Applicant's arguments have been fully considered but they are not persuasive. Firstly, 33% versus 40% incidence of neutropenia is not a big difference. Phase 1 study by Foreno-Torres involves 39 patients (see Results section) and therefore difference of only a few patients will cause this difference in incidence. What is more important point taught by Foreno-Torres is that neutropenia was caused in a significant portion of patients after treatment of anti-LIV-1 antibody SGN-LIV1A. Therefore, after reading WO688 and Foreno-Torres, one of ordinary skill in the art would have been motivated to include additional therapeutic to reduce the incidence of neutropenia caused by the treatment of anti-LIV-1 antibody. 
	Secondly, Applicant’s argument that chemotherapeutics of Mehta are different classes of molecules compared to the anti-LIV-1 antibody in the pending claims is not persuasive. Since Mehta teaches administering GCSF to reduce the incidence of neutropenia and the same neutropenia as treatment-emergent adverse effect is caused, one of ordinary skill in the art would have been motivated to administer GCSF to reduce the incidence of neutropenia. Whether it is caused by chemotherapeutics or antibody therapeutics is not important as long as the same adverse effect neutropenia was caused.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7, 11-14, 17 and 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 32-34 of U.S. Patent No. 11,325,980B2 (hereinafter US980; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1-2, 12-14, 17 and 58-60, US980 claims ‘A method for treating a subject having cancer, the method comprising administering to the subject a LIV-1 antibody drug conjugate (LIV-1-ADC) and a checkpoint inhibitor, wherein the LIV-1-ADC comprises a humanized hLIV22 antibody conjugated to a vcMMAE (valine-citrulline-monomethyl auristatin E’ [claim 1]. hLIV22 is an alternate name for SGN-LIV1A antibody of instant application comprising SEQ ID NO: 1 and SEQ ID NO: 2.  US980 claims ‘The method of claim 1, wherein the LIV-1-ADC is administered at a dosage of 2.5 mg/kg of the subject's body weight’ [claim 7].  Therefore, patients with body weight less than 80 kg would be administered with less than 200 mg of LIV-1-ADC. 
Regarding claims 6-7 and 56, US980 claims ‘The method of claim 3, wherein the subject has triple negative breast cancer’ [claim 4].
Regarding claims 11 and 57, US980 claims ‘The method of claim 1, wherein the LIV-1-ADC is administered once every 3 weeks’ [claim 8].

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected on the ground of nonstatutory double patenting in view of copending US980, claim 1 as amended also does not incur nonstatutory double patenting” (page 13).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still unpatentable over the issued claims of US980. 



Claims 1-2, 6-7, 11-14, 17, and 55-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10, 13-14, 100 and 123 of copending Application No. 16/934745 (hereinafter Application ‘745; US2021/0030885; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Regarding claim 1-2, 12, 17, 58, and 60, Application ‘745 claims ‘A method of treating a subject having or at risk of having a LIV1-associated cancer, comprising: administering to the subject a therapeutically effective dose of an antibody or an antigen-binding fragment thereof that specifically binds human LIV1, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) having at least 95% identity to SEQ ID NO: 1, and a light chain variable region (LCVR) having at least 95% identity to SEQ ID NO:2, wherein the cancer is a solid tumor’ [claim 1 and 5].  SEQ ID NO: 1 and 2 of Application ‘745 are same sequence as SEQ ID NO: 1 and 2 of instant application, respectively (SCORE; Result 30 of 1.rapm; result 18 of 2.rapm).  Application ‘745 claims ‘the dose is about 2.5 mg/kg of body weight of the subject’ [claim 10].  Therefore, patient with body weight less than 80 kg will be administered with less than 200 mg of anti-LIV-1 antibody.
Regarding claims 6-7 and 56, Application ‘745 claims ‘the breast cancer is triple negative breast cancer’ [claim 123]. 
Regarding claims 11 and 57, Application ‘745 claims ‘the treatment cycle is a Q3W treatment cycle’ [claim 13].
Regarding claims 13-14 and 59, Application ‘745 claims ‘the antibody or antigen-binding fragment thereof is conjugated to valine-citrulline-monomethyl auristatin E (vcMMAE)’ [claim 7].
Regarding claim 55, Application ‘745 claims ‘the subject is a human’ [claim 100].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected on the ground of nonstatutory double patenting in view of copending application ‘745, claim 1 as amended also does not incur nonstatutory double patenting” (page 13).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still unpatentable over the copending claims of application ‘745. 



Claim 1-2, 6-9, 11-14, and 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52, 55, 59, 63-65 of copending Application No. 17/116543 (hereinafter Application ‘543; US2021/0228676; IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Regarding claim 1-2, 6-9, 12, 56, and 58, Application ‘543 claims ‘A method for treating a subject having de novo metastatic triple negative breast cancer, the method comprising administering to the subject a LIV-1 antibody drug conjugate (LIV-1-ADC) and a PD-1 antagonist selected from the group consisting of an anti-PD-1 antibody and an anti-PD-L1 antibody’ [claim 52].  Application ‘543 claims ‘the anti-LIV-1 antibody of the LIV-1-ADC comprises i) an amino acid sequence at least 85% identical to a heavy chain variable region set out in SEQ ID NO: 4 and ii) an amino acid sequence at least 85% identical to a light chain variable region set out in SEQ ID NO: 3’ [claim 63].  SEQ ID NO: 4 and 3 of Application ‘543 are same sequence as SEQ ID NO: 1 and 2 of instant application, respectively (SCORE; result 31 of 1.rapm; result 19 of 2.rapm).  Application ‘543 claims ‘the LIV-1-ADC is administered at a dosage of 2.5 mg/kg of the subject’s body weight’ [claim 55].  Therefore, patient with body weight less than 80 kg will be administered with less than 200 mg of anti-LIV-1 antibody. 
Regarding claims 11, 57, Application ‘543 claims ‘the LIV-1-ADC is administered once every 3 weeks’ [claim 59].
Regarding claims 13-14, 59, Application ‘543 claims ‘the antibody drug conjugate comprises monomethyl auristatin E and a protease-cleavable linker’ [claim 64].  Application ‘543 claims ‘the protease cleavable linker comprises a thiol-reactive spacer and a dipeptide, optionally wherein the protease cleavable linker consists of a thiol-reactive maleimidocaproyl spacer, a valine-citrulline dipeptide, and a p-amino-benzvloxvcarbonyl spacer’ [claim 65].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected on the ground of nonstatutory double patenting in view of copending application ‘543, claim 1 as amended also does not incur nonstatutory double patenting” (page 14).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still unpatentable over the copending claims of application ‘543. 



Claim 1-2, 6-7, 13-14, 15-17, 56, and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-124 of U.S. Patent No. USRE48959E1 (hereinafter US959; corresponding to US application 15/862389; PTO-892) in view of WO2012/078688 (hereinafter WO688; IDS).
Regarding claim 1-2, 13-14, 17, and 59-60, US959 claims ‘An antibody-drug conjugate comprising a humanized antibody conjugated to monomethyl auristatin E, wherein the humanized antibody specifically binds to human LIV-1 and comprises a mature heavy chain variable region comprising the amino acid sequence of SEQ ID NO:53 and a mature light chain variable region comprising the amino acid sequence of SEQ ID NO:60’ [claim 120].  SEQ ID NO: 53 and 60 of US959 are same sequence as SEQ ID NO: 1 and 2 of instant application, respectively (SCORE; result 18 of 1.rapm; result 12 of 2.rapm).  US959 claims ‘A method of treating a patient having a cancer expressing LIV-1, comprising administering to the patient an effective regime of the antibody-drug conjugate of claim 120’ [claim 122].  
Regarding claims 6-7, 56, US959 claims ‘The method of claim 122, wherein the cancer is a breast cancer, a prostate cancer, a cervical cancer or a melanoma’ [claim 123].  US959 claims ‘The method of claim 123, wherein the breast cancer is triple negative breast cancer’ [claim 124].
Regarding claims 15-16, US959 claims ‘The antibody-drug conjugate of claim 120, wherein the average value of p in a population of the antibody-drug conjugate is about 4.’ [claim 121]. 
However, US959 does not claim that the dose administered is less than or equal to about 250 mg of the antibody per treatment cycle.
Regarding claim 1-2, WO688 teaches ‘The invention further provides a method of treating a patient having or at risk of cancer, comprising administering to the patient an effective regime of any of the above defined humanized antibodies. The cancer can be for example a breast cancer, cervical cancer, melanoma, or a prostate cancer’ [006].  WO688 teaches ‘We observed that various hLIV22 ADCs (conjugated with vcMMAE (referred to as 1006) or mcMMAF (referred to as 1269) (both small molecules described in US 2005-0238649)) were highly effective in killing MCF-7 cells as measured by the in vitro cytotoxic assay’ [0183].  hLIV22 is same antibody as SGN-LIV1A of instant application (paragraph 0097 of instant specification).  WO688 teaches ‘In some methods, the patient is administered a dose of at least 1.5 mg/kg, at least 2 mg/kg or at least 3 mg/kg, administered once every three weeks or greater’ [0130].  Since patients with body weight less than 100 kg will be administered with less than 200 mg of anti-LIV-1 antibody, WO688 teaches the dose administered is less than 200 mg.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of US959 and WO688 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would have administered less than 200 mg of anti-LIV-1 antibody to the patients with body weight less than 100 kg because WO688 teaches dosage of 2 mg/kg.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	In the response filed on 12 July 2022, Applicant argued, “claim 1 has been amended to incorporate the limitation of claim 3. Since claim 3 is not rejected on the ground of nonstatutory double patenting in view of US959 and further in view of WO688, claim 1 as amended also does not incur nonstatutory double patenting” (page 15).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, claim 1 encompasses embodiment that does not involve administration of GCSF wherein the dose is less than 200 mg.  Therefore, instant claim 1 and its dependent claims which do not require administration of GCSF are still unpatentable over the claims of US959 in view of WO688.  

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JESSICA H ROARK/Primary Examiner, Art Unit 1643